Citation Nr: 1814334	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-45 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for sleep apnea, to include as due to exposure to Agent Orange and or as secondary to service-connected disabilities. 

3.  Entitlement to an effective date earlier than January 24, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent from January 24, 2007, to May 4, 2010, and in excess of 50 percent thereafter for service-connected PTSD.

5.  Entitlement to an initial rating in excess of 10 percent prior to August 18, 2011, and in excess of 20 percent thereafter for service-connected Type II diabetes mellitus.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, to include service in the Republic of Vietnam.  The Veteran's service awards and decorations include the Purple Heart Medal, Combat Infantryman Badge, and Bronze Star with Valor. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
 
The Veteran requested a Board hearing at the RO.  Despite the RO's various attempts to contact him in order to schedule him for a hearing, it has been unable to reach him.  During the pendency of the appeal, the Veteran has contacted the RO, but did not indicate that he still wants a hearing.  In light of these circumstances, the Board finds the Veteran's hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Board additionally notes that the Veteran was previously represented by Katrina Washington, Attorney at Law; however, in a correspondence dated December 29, 2017, the Veteran revoked the attorney's representation effective immediately. 

Lastly, the Board notes that the Veteran submitted additional evidence after the issuance of the most recent supplemental statement of the case (SSOC) for the issues on appeal.  However, the Veteran's substantive appeal was received after February 2, 2013.  As such, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence, which is not the case here.  38 U.S.C. § 7105(e).  In any event, there is a waiver for the most recent submissions. 

The issues of entitlement to service connection for sleep apnea and claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  A September 1984 rating decision that denied service connection for a skin disability did not become final, given additional service records subsequently added to the claims file.  

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents therein.

3.  Although currently resolved, chloracne was diagnosed since service and during the pendency of the appeal.     

4.  The Veteran's current skin disorder, variously diagnosed as chronic pustular folliculitis, chronic pityriasis lichenoides chronica, and tinea cruris/pedis, had its onset during active service.   

4.   The Veteran filed his original claim for service connection for PTSD on or about April 24, 1984, which was denied by the RO in a September 1984 rating decision, because Vietnam Stress Syndrome was not shown by the evidence of record.

5.  The Veteran filed subsequent claims for service connection for PTSD in 2003 and earlier and was notified by the RO in June 2005 that those claims were lost. 

6.  The Veteran submitted an additional claim for psychiatric disorder in January 24, 2007, and a September 2007 rating decision granted service connection for PTSD, effective January 24, 2007.
7.  Official service treatment records, not previously associated with the claims file at the time of the September 1984 rating decision, were received by VA in connection with the January 2007 claim.

8.  Resolving all doubt in favor of the Veteran, for the entire rating period on appeal from January 24, 2007, forward, his PTSD disability has more nearly approximated total occupational and social impairment. 

9.  For the period on appeal prior to August 18, 2011, the Veteran's diabetes mellitus, type II, required no more than a restricted diet. 

10.  For the period on appeal beginning August 18, 2011, the Veteran's diabetes types II mellitus has required more than one injection of insulin per day, oral hypoglycemic, and a restricted diet, but not a regulation of activities.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in favor of the Veteran, the criteria to establish service connection for a skin disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an effective date of April 24, 1984, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C. §§, 5107, 5110(a) (2012); 38 C.F.R. § 3.156 (c) (2017); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.400(b)(2) (2017).  

3.  From January 24, 2007, forward, the schedular criteria for a 100 percent total disability rating for PTSD have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  For the rating period on appeal prior to August 18, 2011, the criteria for a rating in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).
5.  For the rating period on appeal from April 18, 2011, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In cases where the service treatment records (STRs) are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The RO notified the Veteran, on various occasions, to include June 2005 and April 2007 that his paper claim file was lost.  The Veteran replied with all the records he had, to include a September 1984 rating decision, which denied service connection for a skin disability and Vietnam Stress Syndrome (known today as PTSD).  In addition, an e-mail correspondence dated May 2005 notes that the Veteran's military records were unavailable, suggesting that those were not considered prior to rendering the September 1984 rating decision.  Moreover, despite receiving the Veteran's copy of the September 1984 decision, the RO systematically continued to ignore this evidence in subsequent rating decisions.  Notably, the September 1984 rating decision stated that no exposure to Agent Orange or residuals thereof was shown; however, a January 2003 medical record concedes such exposure.  

Thereafter, the record reveals that some service treatment records, to include the Veteran's separation examination, were retrieved, and considered as evidence, beginning in 2007.  In this regard, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim, that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 3.156(c) (2017).  As such, the claims for service connection for a skin disability and the issue of entitlement to an earlier effective date for the award of service connection for service-connected PTSD will be reconsidered without a discussion as to whether there is new and material evidence.  
The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain enumerated chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply to certain disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law and applicable regulatory provisions pertaining to Agent Orange exposure expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Skin Disability - Analysis 

The Board initially notes that the Veteran's service in the Republic of Vietnam during the Vietnam Era is confirmed, and therefore, exposure to herbicide agents such as Agent Orange is presumed.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017); VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Veteran asserts that he has various skin conditions as a result of in-service exposure to herbicide agents while serving in Vietnam.  In the alternative, the Veteran asserts that service connection for a skin disorder is warranted based on a continuity of symptomatology since service.  

The Board finds that the period on appeal stems from a September 7, 1984 decision on the Veteran's original claim for service connection.  Although various skin disorders have been diagnosed since his separation from service, the Board only considers disabilities that were current throughout the pendency of the instant claim.  As such, it is noteworthy that during the pendency of this claim, the Veteran was diagnosed with many skin disorders, to include seborrheic keratosis, chloracne, tinea cruris and pedis, chronic pustular folliculitis, and more. 

As noted above, the Veteran's STRs are largely unavailable.  Though, on his separation examination, the Veteran noted that he was in good health and no skin condition was reported.  He separated from service in April 1971.

Medical certificate and history dated January 1976 note complaints of chronic rashes that are itchy and painful all over the body.  Warts, lesions, scabs, and red rashes were noted during the examination.  The examiner noted that the Veteran was referred for Venereal Disease Research Laboratory for a blood test for syphilis.  No diagnosis was confirmed, but eczema and dermatitis were noted as possibilities.  

The record contains an Agent Orange registry code sheet dated May 1984.  The Veteran reported skin rashes.  Upon examination, several skin lesions were noted, but the biopsy done resulted in "unknown diagnosis."  The examiner noted that lesions on forearm seem to be resolving.  The Veteran reported that he was seeing a dermatologist since 1973. 

Medical treatment notes dated July 2002 contain a microscopic examination of the Veteran's skin.  The clinical history noted exposure to Agent Orange and skin conditions on the face, back, and lower extremities.  The report shows acanthosis and hyperkeratosis with variable pigmentation.  Lymphocytoid perivasculitis was also noted along with early seborrheic keratosis showing inflammation.  

Medical treatment notes from Birmingham VAMC dated October 2002 indicate that the Veteran was treated in the emergency room with complaints of rash and lumps all over his body.  It was reported that he had rashes for many years since Vietnam, which was believed to be related to Agent Orange.  The rash was not responsive to antifungals and steroid cream.  The medical professional rendered diagnoses of tinea cruris and chronic dermatitis.  It was indicated that "doctors have told them it is Agent Orange related."  

Treatment notes from the Kirklin Clinic at the University of Alabama (department of dermatology) dated November 2002 note severe tinea pedis, tinea cruris, onychomycosis, follicular papules, and pustules. 

Additional treatment notes from Birmingham VAMC dated December 2002 indicate that the Veteran developed rashes all over his body three or four times a year resulting in constant itching that gets worse occasionally.  The rash was noted to keep the Veteran awake at night and at times "really gets pustular."  Examination of the skin revealed popular lesions mainly on the legs, back of thighs, buttocks, and trunk on both sides with few popular lesions noted on the bearded area also.  Additional rash was noted in both the groin and circumscribed lesions at the root of the penis.  The impression was chronic skin rash since Vietnam, "probably follicular papillomatosis."  A letter dated December 2002 from VA medical center to the warden of the prison where the Veteran was incarcerated noted that the Veteran was recommended not to shave due to chronic skin condition of pseudofolliculitis barbae. 

Physician progress notes dated 2002, dated during the Veteran's incarceration reflect that he had three different types of rashes all over his body.  The physician stated that different diagnoses were rendered and all prescribed medications failed to resolve the problem.  The physician lastly noted that the Veteran had exposure to Agent Orange while in Vietnam and may be able to get help at the VA as the clinic exhausted all of the treatment options available for the Veteran. 

In January 2003, the Veteran sought medical treatment for recurrent rashes and itching over the past 30 years.  Examination of the skin revealed clustering of erythematous, non-blanching pruritic non-painful popular rash over legs, arms, and rib cage, bilateral. 

"Agent Orange" Clinic Medical progress notes from the Birmingham VAMC dated January 2003 indicate that the Veteran was diagnosed with seborrheic keratosis, chlorance, and tinea cruris and pedis, which were present since 1971.  The examiner noted "rash present in trunk and extremities" and stated that "some of the lesions are acneiform in type."  It was further indicated that the Veteran was showing signs of tinea cruris and tinea pedis.  The Veteran complained of itching and was referred for further treatment.  

Additional treatment notes dated February 2003 to April 2003 from the Kirklin Clinic at the University of Alabama note diagnoses of various skin conditions, to include onychomycosis, eczema, and tinea pedis.  The Veteran was prescribed various medications during this time, which did not appear to provide him any relief. 

In April 2003, the Veteran again reported that the current medications he was prescribed do not help his rash.  Additional dermatology treatment notes dated May 2003 note "chlorance since 1971."  The Veteran reported that "nothing has worked, I'm getting worse...I Itch till I bleed."  The medical professional note follicular firm papules, many excoriated, some with hyperpigmentation.  It was further indicated that the examiner explained to the Veteran that the clinic will need his previous records including cultures and clinic notes before it would be possible to confirm his current skin condition.  
Treatment notes from the Prison Health Services dated August 2006 note that the Veteran requested special soap due to his skin condition.  His request was granted upon a physical examination, although no diagnosis was rendered.  

In April 2007, the Veteran submitted photographs showing various skin conditions and indicated that these exact rashes are present on his body.  The photographs identified chlorance and inflammatory lesions. 

In August 2007, during a VA examination for PTSD it was noted that other significant non-psychiatric illnesses, injuries, or hospitalizations included "multiple lesions on body."

In February 2008, the Veteran underwent a VA examination for skin diseases.  The examiner noted a history of chlorance with onset date of 1971 when the Veteran started to notice rashes initially on his feet, consisting of scaling, itching, and bumps.  These rashes slowly appeared over the entire skin surface at one time or another coming and going.  The course of the condition was noted to be "progressive," and the symptoms were described as pruritis-generalized and evanescent macules/papules.  The examiner further noted skin rashes that were not diagnoses during the previous year.  On physical examination, the examiner noted that less than 40 percent of the Veteran's skin had "involvement with acne or chlorance" to include entire trunk, anterior and posterior, both legs, anterior and posterior, feet, both arms, and shoulders.  The examiner indicated that approximately 85 percent of the entire skin surface exhibited hyperpigmented scars with superimposed papules that are 1mm to 4mm in diameter, each surrounding a hair follicle, in various stages.  There examiner noted that there were additional chronic appearing coalescing patches of papules all of a similar stage, on buttocks, back of legs, and across anterior surfaces of both knees.  Lastly, the beard area and neck were largely spared, but the scalp exhibited multiple chronic appearing cysts especially above the ears, which were firm and skin colored.  

The examiner provided a diagnosis of chronic pustular folliculitis, but noted that he was unable to review the prior biopsies that the Veteran identified during the examination.  The examiner further indicated that there was no evidence of chlorance during this examination and the disorder diagnosed seems to be chronic and stable and not Agent Orange related.  The examiner did not provide a rationale for this opinion.  

Medical treatment notes from Birmingham VAMC dated from March to April 2010 show diagnoses of eczema with moderate pruritus, papulovesicular dyshidrosis on hands, pyoderma on left thigh, multiple skin excoriation on legs due to scratching, intertrigo groin, chronic pruritic rash, chronic pityriasis lichenoides chronica, and onychomycosis toenails, bilaterally.  The physician indicated that the Veteran was "recommended to have routine labs and x-rays," and was given Agent Orange education.  

In September 2010, the Veteran testified in front of a Decision Review Officer (DRO).  The Veteran stated that he was not diagnosed with chlorance in service, but indicated that during his last year in Vietnam, when he was "EOS" and returned home, his symptoms started.  He noted that after a year and half he went to the dermatologist because his cashes would not go away.  He further stated that they did not know what the diagnosis of his rashes was and prescribed some solutions to bathe in and some creams, but nothing helped with curing it.  Lastly, he noted seeing different dermatologists including at the VA on an ongoing basis from 1972. 

Additional medical treatment notes from Birmingham VAMC dated from February 2011 to March 2011 note that the Veteran reported his skin cannot get better.  The dermatologist noted that the Veteran was hospitalized due to scrotal cellulitis and has chronic pityriasis lichenoides chronica, tinea cruris/pedis, and pruritic rash in bilateral inguinal regions.  The Veteran reported that the lesions on his penis never resolved and have been present for many years.  It was further noted that he was prescribed multiple medications for his skin conditions with minimal relief.  Lastly, a "punch biopsy" confirmed the diagnosis of pityriasis lichenoides chronica, and the dermatologist noted that symptoms of the diagnoses were present since 1971.
During a December 2015 VA PTSD examination, the Veteran indicated that he had a rash was all over his body and was diagnosed with three or four different conditions in the past and noted that his prescribed prednisone led to increase in his blood sugar, so instead he was prescribed "a different light treatment" that did not help. 

Although the Board notes that some diagnoses seem to have been resolved or replaced by different skin diseases, service connection is warranted if a disability was present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this regard, the only skin condition that was previously diagnosed and is considered a "chronic disease" is chlorance.  The diseases listed under 38 C.F.R. § 3.309(e) need to be manifested to a degree of 10 percent or more at any time after service, except that chloracne or other acne form disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy that need to become manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Here, no skin disease was noted on the Veteran's entrance examination therefore he is presumed to have been in sound condition upon service entry.  He was discharged from service in April 1971.  Although there are no medical treatment records documenting a skin condition until 1976, subsequent records specifically note that chloracne began in 1971.  

In addition, the Veteran is competent to describe that his skin condition began immediately following service.  Any efforts to obtain those records lost by VA would be futile particularly given that they are 40 years old.  The Board affords the benefit of the doubt to the Veteran and finds that the symptoms of his previously diagnosed chlorance manifested to a degree of 10 percent or more within a year after discharge.  Consequently, service connection for chloracne is warranted on a presumptive basis and therefore all other theories of entitlement to service connection are rendered moot.  

Additionally, as noted, the more recent medical evidence shows a diagnosis of chronic pustular folliculitis, chronic pityriasis lichenoides chronica, and tinea cruris/pedis.  These skin diseases are not those skin conditions that are presumed to be due to exposure to Agent Orange; therefore presumptive service connection is not warranted.  

Nevertheless, upon review of the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the current skin diseases began in service, that is, whether the above listed conditions were directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's competent statements that he has had recurrent skin rashes since his time in Vietnam and medical treatment notes, which note diagnoses of tinea pedis and tinea cruris with onset date in 1971.  Indeed, the Veteran is competent to witness a rash on his body, as a rash is generally observable to the naked eye.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds the above-referenced reports of skin symptoms in service and after service separation to be credible.  

The evidence weighing against a finding of his more recent skin disorders having its onset during service includes the STRs and the February 2008 VA examination report.  The examiner opined that chloracne was not found during the examination and the current skin rashes are not related to service, to include exposure to Agent Orange.  The Board finds this opinion to be inadequate for VA purposes.  Not only the examiner failed to consider prior diagnoses that were noted during the pendency of the appeal, as well as failed to acknowledge the Veteran's competent lay assertions that his skin condition was present since service, the opinion was not supported by any rationale. 

Regardless, the Board need not address the weight assignable to the above-noted VA examiner opinion, because the Board is granting service connection due to continuity of symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement; see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Above, the Board has awarded service connection for chloracne herein.  Although appears to have since resolved, the medical and lay evidence reflects further complaints of rashes and current diagnoses of dermatitis.  Accordingly, at the very least, the Board finds that the evidence is in equipoise on the question of chronic pustular folliculitis, chronic pityriasis lichenoides chronica, and tinea cruris/pedis symptoms beginning in service and occurring ever since.  

Accordingly, for the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board also finds that service connection for chronic pustular folliculitis, chronic pityriasis lichenoides chronica, and tinea cruris/pedis is also warranted.  

Earlier Effective Date Laws and Analysis

By way of procedural background, the Veteran filed a claim for service connection for "Vietnam Stress Syndrome" on or about April 24, 1984.  An exact date is not available as the Veteran's records have been misplaced.  The Board notes that medical records submitted by the Veteran show that he was examined on April 24, 1984, in connection with his claims. 

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Nevertheless, as the claim is being reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400 (b)(2)(i) for entitlement to service connection arising on a direct basis.  The effective date to be assigned is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Id.  

The Board finds that the claim received on or about April 24, 1984 was the Veteran's first claim for service connection for a psychiatric disorder.  The Veteran did not submit any formal or informal claims for service connection for a psychiatric disorder prior to April 1984.  

The Board specified this date based on the Veteran's credible statements made in a September 2010 statement in support of claim, where he noted that he filed his claim in April of 1984.  Significantly, the majority of STRs are unavailable due to no fault on the part of the Veteran and that his claims file was lost due to negligence of the VA.  Moreover, his lay assertions during the appeal period and his attempts to assist in reconstructing his claims file by submitting photocopies of all evidence in his possession, as well as the competent medical record showing symptoms related to PTSD as early as 1984 support his claim for earlier effective date for the grant of service connection for PTSD. 

As such, the Board resolves all doubt in favor of the Veteran, and finds that he submitted his original claim for benefits in April 1984.  Since the exact date is not available, the Board estimates that the appeal was filed 30 days prior to his initial examination in May 24, 1984, namely, on April 24, 1984.  Having found the original date of claim to have been April 24, 1984, the Board finds that an effective date of April 24, 1984 is warranted, as this was the date of receipt of the Veteran's first claim for service connection.  38 C.F.R. § 3.400.
Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

PTSD - Analysis

For the rating period from January 24, 2007, to May 4, 2010, the Veteran is in receipt of a 30 percent PTSD evaluation under Diagnostic Code 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2017).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

From May 4, 2010, forward, the Veteran is in receipt of a 50 percent rating.  

The next-higher rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e. g., a depressed patient who avoids friends, neglects family, and is unable to do work). 
GAF Scores of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV and eliminated the use of GAF scores.  

Turning to the evidence, the Veteran underwent a VA PTSD examination in August 2007.  The examiner noted that the Veteran had a history of 5 periods of hospitalization for PTSD between from 1970s to 1990s.  It was further indicated that the effectiveness of the Veteran medication and therapy treatment was poor.  The Veteran was incarcerated with a life sentence for murder since 1996 with possibility of parole, for which the Veteran was qualified the following year.  The examiner stated that the Veteran kept to himself in prison and was married and divorced three times.  The Veteran denied having any friends and stated that he was always around people, but that he did not become close to others.  He was working at the city hall in maintenance and cleaning.  He did not report any "outside interests," but stated that he liked to read.  He had suicidal ideation with last attempt in the 1990s when he tried to overdose.  The examiner noted obvious history of violence and indicated that armed guards were present throughout the entire examination. 

The Veteran's psychosocial functioning was moderately impaired, his affect was flat, and his mood agitated.  He denied delusions and hallucinations, but noted that he could not sleep at night.  To the question if the Veteran had inappropriate behavior, the examiner answered in the affirmative and noted "charged with murder, in prison at the present time."  There were present homicidal thoughts on occasions, but the Veteran did not report current intent or plan.  The Veteran reported that he had been controlling his temper and preferred to be by himself.  He had the ability to maintain minimum personal hygiene.  His memory was mildly impaired and he was forgetting names and dates.  He was making efforts to avoid any activities that reminded him of his Vietnam trauma and had feelings of detachment and estrangement from others.  The examiner indicated that the Veteran had a history of difficulty interacting with others. 
It was further noted he had difficulty falling or staying asleep, irritability and outbursts of anger, and exaggerated startle response.  The examiner noted that these symptoms were chronic and caused clinically significant distress or impairment in social, occupational, and other important areas.  The Veteran reported nightmares that occur every time he was reminded of Vietnam; he did not like to talk about his experiences, and was easily annoyed when anyone spoke to him about Vietnam.  The examiner indicated that there were no periods of remission of PTSD, but his symptoms seemed to improve over time since separation.  Though, the examiner then indicated that "prognosis is poor, given his history of violence, substance use, and his lack of availability for treatment due to incarceration."  The examiner concluded that the Veteran's signs and symptoms of PTSD were "mild" and caused decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner specified irritability, impaired sleeping, distant relationships with others, and diminished interest in activities as the main factors leading to the conclusion and assigned the Veteran a GAF score of 55.  

However, the Board finds that the examiner's conclusion is internally inconsistent as well as contradictory to the severity of the reported symptoms.  First, the Board notes that the fact that the Veteran was incarcerated for life on murder charges after reports of thoughts of homicide was not considered by the examiner.  In this regard, the examiner specifically noted that while the Veteran did not have an immediate plan, he reported homicidal thoughts.  These symptoms, when considered with the Veteran's history and the circumstances of his incarceration, more nearly approximates total occupational and social impairment.  

In June 2010, the Veteran was paroled after being incarcerated for eighteen years. 
In an August 2010 letter, the Birmingham VAMC PTSD coordinator indicated that the Veteran was cooperative with treatment (medication and psychotherapy), but continued to have serious symptoms including flashbacks, anger outbursts, and avoidance of social situations, which caused him significant social and occupational impairment.  In an additional letter dated September 2010, the coordinator noted that the Veteran was undergoing specialized treatment for war related PTSD, chronic and severe, with comorbid depressive disorder.  It was stated that he was socially and occupationally impaired which made him unsuitable for gainful employment, at that time, on in the future.  The coordinator concluded that vocational rehabilitation would not improve his chances for gainful employment due to his poor prognosis for full recovery.  It was in fact noted, that he was found unemployable by the VA vocational rehabilitation program.  Lastly, it was indicated that the Veteran could not handle or endure the stress inherited in being gainfully employed. 

In November 2010, the Veteran underwent an additional VA examination to determine the severity of his PTSD.  The examiner noted that the Veteran's claims file was not reviewed prior to the examination, but certain medical records were available for review.  The Veteran reported that he was frustrated and angry.  It was stated that he had difficulty sleeping, endorsed hyperarousal, anxiety, and difficulty in his attention span.  The Veteran avoided crowds and any stimuli indicative of his combat experience.  The Veteran was paroled earlier that year and was noted to remain isolated, did not socialize, and stayed at his mother's home, with the exception of going to some appointments with a friend.  The Veteran noted that he only left the house to smoke cigarettes.  

The examiner indicated that the Veteran was polite and cooperative, but became very upset when the murder he committed was discussed.  He said that the person he killed was laughing at him and that he hit this person with a bludgeon.  Since that point in the examination, the Veteran began to cry.  He reminded somewhat upset for the reminder of the examination process, but was able to interact.  His affect was flat and his mood depressed.  There was no evidence of psychosis.  He appeared capable to maintain personal hygiene.  Memory seemed to be intact, but his concentration was impaired; however, it was noted that the Veteran reported that he had some memory problems.  He did not exhibit suicidal or homicidal thinking.  The examiner assigned the Veteran a GAF score of 55.  

While the Board notes that subsequent to his release from prison, the Veteran's symptoms, and GAF score more nearly approximates occupational and social impairment with reduced reliability and productivity, as will be discussed below, the improvement in his psychiatric symptoms seems to have been fluctuating, and not consistent. 
In April 2012, the Veteran was hospitalized in a VA inpatient program due to severe symptoms of PTSD.  He was assigned a GAF score of 46 upon admission.  He was assigned a GAF score of 64 upon discharge.  

In July 2012, a day after he was discharged from the psychiatric hospital, the Veteran underwent an additional VA examination for his PTSD.  The Veteran reported that he was still staying at the inpatient hospital, because when he lived with his mother previously "it was hell."  He further reported having some contact with his children, but stated "they don't understand me."  It was noted that he spent his time "locked up in his room," denied having any friends, and indicated that he tried reading, but found it hard to concentrate.  The Veteran further indicated that he felt sad and hurt for all the people's lives he "messed over," and admitted to have problems with anger and frustration.  He noted that he avoids people, because crowds make him "jittery" so he could "hardly breath."  He further reported a history of suicide attempts, with the most recent one following his release from prison when he overdosed pills.  The examiner noted ongoing passive suicidal ideation, but the Veteran denied any current plan or intention to act upon these thoughts.  He further reported issues with memory such as forgetting what he had gotten up to get and people's names, as well as that he has to ask people to repeat themselves.  

The Veteran's PTSD reported symptoms included, irritability and outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner assigned the Veteran a GAF score of 50, and concluded that the reported symptoms would not cause total occupational impairment.  

The Board notes that the examiner did not review the Veteran's records, as evident, only one suicide attempt and one hospitalization were noted, while the record reflects at least two suicide attempts and five or more hospitalizations in a psychiatric unit due to PTSD symptoms.  Moreover, the Veteran was examined immediately following his discharge from inpatient treatment that lasted three month.  In this regard, the Board notes that his assigned GAF score decreased from 64 a day earlier, at the time of discharge, to 50 during the VA examination.  

In a September 2013 statement in support of claim, the Veteran stated made references to killing himself due to his condition.  He stated that he has constant dreams and nightmares of Vietnam, cries a lot and stays locked in his room.  He noted that loud noises make his heart jump constantly and indicated that he was "so tired of living through this hell."

In December 2015, the Veteran underwent an additional VA examination.  The examiner noted that the Veteran was highly guarded during the interview and the level of cooperation was for the most part poor.  The Veteran described his mood as angry, frustrated, and confused.  He indicated that he could not concentrate when the examiner asked him any questions.  He indicated that he forgets what he is doing in the process of doing it, forgets to pay bills, and misplaces things.  He noted that he gets mad when he leaves the house and needs to come back in, because he always forgets his wallet or keys.  He indicated that he does not have good appetite. 

The Veteran denied suicide attempts since his last VA examination.  The examiner indicated that overall, there was insufficient evidence to support worsening of PTSD symptoms since the last examination in 2013.  It was noted that since the last examination, the Veteran got married for the fourth time and described their relationship as "Difficult.  She has never lived with someone like me.  She may do something that upsets me and then I withdraw.  I will sleep in another room.  For simple stuff.  Little stuff I shouldn't even be mad at."  He further noted that it "seems like the smallest things make me depressed."  The Veteran indicated that he rarely has any contact with his children and occasionally will speak to his mother on the phone. 

The Veteran stated that he spends most of his time at home, but sometimes around 4 in the morning he would go to Walmart.  He was attending Church with his wife.  He further noted that he attempted to work in housekeeping, but had verbal altercations with coworkers.  The examiner noted markedly diminished interest or participation in significant activities, feelings of detachment and estrangement from others, irritable behavior and angry outburst with little or no provocation (typically expressed as verbal or physical aggression toward people or objects), hypervigilance, exaggerated startle response, problems with concentration, chronic sleep impairment, depressed mood, anxiety, mild memory loss, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  No hallucinations, delusions, or paranoid ideation were noted or observed.  

The Board notes that since discharge from active duty, all of the mental health professionals who treated the Veteran continuously confirmed a diagnosis of PTSD with depression.  Though, the December 2015 examiner opined that his depression was a separate disorder that was more likely the result of his time in prison.  The Board notes that the record suggests that the Veteran's actions leading to his lengthy incarceration were the result of his PTSD.  Notably, during a psychiatric hospitalization in April 1986, the Veteran indicated that he had thoughts of hurting others and himself.  As such, the Board finds that the record is more consistent with the opinions that his depression is directly associated with his service-connected PTSD. 

The Board finds that while the VA examiners' opinions were that the Veteran's PTSD symptoms were only mild, they have not considered his entire medical record, which cannot be ignored in this case.  He continuously admitted having suicidal ideations and getting mad and upset over "little stuff."  He has a history of violence, including a murder for which he was incarcerated for eighteen years.  In addition, many of his mental health professionals noted that his prognosis was poor and there was no anticipation that his condition would improve.  

Accordingly, upon a complete review of both the lay and medical evidence of record, the Board finds that despite some periods of improvement, the weight of the evidence especially when considering this specific Veteran's mental health history, is at least in equipoise as to the severity and level of impairment caused by the Veteran's PTSD symptoms resulting in a disability picture that more nearly approximates the criteria for 100 percent rating.  
Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Diabetes - Analysis

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is rated as 10 percent disabling prior to August 18, 2011, and as 20 percent disabling thereafter under C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, diabetes mellitus that is manageable by restricted diet only is assigned a 10 percent rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

For example, the Court in Camacho explained that an opinion from an employer that a veteran should not drive was not based on an individualized assessment of the veteran or constitutes competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled.  Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]include any restrictions of diet or physical activities and any weight loss."  Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction. 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Turning to the evidence, Birmingham VAMC progress notes dated March 2011 indicate that the Veteran was diagnosed with glucose intolerance at an outside hospital.  He was placed on "sliding scale insulin," but the physician stated that the Veteran "did not require any of that in the hospitalization" and "was discharged with instructions to follow-up with his primary care physician."  The physician noted discharge diet as "regular diet," and discharge activity "as tolerated." 

The Veteran underwent a diabetes mellitus VA examination in June 2011.  The examiner indicated that the Veteran's diabetes only required a restricted diet.  The Veteran denied episodes of hypoglycemia or ketoacidosis, and had no history of emergency room visits or hospitalizations for either.  The Veteran received medical care for his diabetes every three month.  

Based on this evidence, the Board finds that a higher rating of 20 percent for diabetes for the period on appeal prior to August 18, 2010, is not warranted.  As indicated, he was prescribed insulin on a one time basis during his 2011 hospitalization, but did not require additional insulin treatment during this period on appeal.  The record also does not contain evidence of treatment with any oral hypoglycemic agent.  In fact, the evidence during this period on appeal shows that the Veteran's diabetes was only controlled by restricted diet, which warrants a 10 percent disability rating. 

For the period beginning August 18, 2011, the RO assigned a 20 percent disability rating for the Veteran's diabetes. 

In May 2012, the Veteran underwent a General Medical VA examination.  It was noted that the Veteran was taking metformin and insulin since February 2012, when he was in the ER for hyperglycemia due to prednisone taken for dermatitis.  The examiner noted that treatment consisted of prescribed oral hypoglycemic agent and prescribed insulin (more than one injection per day).  The examiner further noted that regulation of activities as part of medical management of diabetes mellitus was not required.  The Veteran needed to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. 

The Veteran underwent an additional diabetes mellitus VA examination in December 2013.  The examiner indicated that the Veteran's diabetes mellitus required treatment of prescribed oral hypoglycemic agent, insulin (more than one injection a day), and restricted diet.  It was noted that regulation of activities was not required.  The Veteran needed to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. 

In December 2015, the Veteran underwent an additional VA examination for his diabetes mellitus.  The examiner indicated that the Veteran's diabetes mellitus required treatment of prescribed oral hypoglycemic agent, insulin (more than one injection a day), and restricted diet.  It was noted that regulation of activities was not required.  The Veteran needed to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month. 
Based on the evidence of record, both lay and medical, the Board finds that an initial disability rating in excess of 20 percent has not been met from August 18, 2011, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities, which is required for the next higher rating of 40 percent.

Additionally, the Board notes that an October 2016 rating decision granted the Veteran a separate disability rating for bilateral lower extremity diabetic neuropathy.  The Veteran did not disagree with the rating assigned and the evidence does not warrant a higher rating.

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a skin disability is granted.

An earlier effective date of April 24, 1984, for the award of service connection for PTSD is granted.

From January 24, 2007, forward, a 100 percent schedular rating for PTSD is granted, subject to regulations governing the payment of monetary benefits.

For the rating period on appeal prior to August 18, 2011, a rating in excess of 10 percent for diabetes mellitus is denied. 

For the rating period on appeal beginning August 18, 2011, a rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

A remand is necessary in order to schedule the Veteran for a VA examination in connection with his sleep apnea claim, for the RO to adjudicate the disability rating for PTSD from April 24, 1984 to January 24, 2007 in light of the Board's decision herein, and thereafter to readjudicate the claim for TDIU. 
With regards to the Veteran's claim for sleep apnea, the Board notes that the Veteran has raised various theories of entitlement including secondary to his conceded exposure to Agent Orange and/or as secondary to his service-connected disabilities.  The Board notes that a June 2016 sleep study confirmed a diagnosis of sleep apnea.  Since the Veteran's STRs are not complete, the Board finds that at the very least the Veteran should be provided with a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea. 

With regards to the rating period from April 24, 1984 to January 24, 2007 for service-connected PTSD, the Board notes that the RO must consider the rating in the first instance in light of the Board's grant of an earlier effective date, herein.  Specifically as it is necessary to rate the Veteran's PTSD prior to the adjudication of his claim for TDIU. 

In regards to the Veteran's claim for TDIU, the Board finds that any decision with respect to the service connection and increased rating claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection and increased rating currently on appeal, because a hypothetical grant of the pending service connection claims and implementation of a higher rating could significantly change the adjudication of the TDIU issue as such a grant would increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case. 

2.  Contact the Veteran and provide him with release forms for his identified private treatment records specifically attempt to obtain treatment records from the early 1990s by Dr. Daniel Dahl at the Baptist Medical Center and psychiatric notes from the State Cattle Ranch Correctional Facility, where the Veteran was an inmate since 1992. 

2.  Implement the Board's grant of an effective date for the award of service connection for PTSD from April 24, 1984.  

3.  In light of the new effective date above, the RO must adjudicate in the first instance the increased rating claim for the period from April 24, 1984, to January 24, 2007.

In doing so, attention is called to the following:  

(i)  Treatment records from April 1984 indicating that the Veteran was nervous and easily upset with depressed mood. 

(ii) Medical treatment notes dated May 1984 indicating that he was stressed and could not sleep since his return from Vietnam.  In addition, the records note that the Veteran was treated previously for severe stress syndrome.

(iii)  Medical treatment notes dated May 1984 indicating that the Veteran had anger management issues and despite working on it continued to have issues at work.  

(iv)  Veteran's administration medical certificate dated April 1986, indicating the Veteran had stress, depression, and anxiety.  In addition, the Veteran's report during the assessment indicating that he had homicidal and suicidal thoughts and wanted to hurt people.

(v)  Additional treatment records dated April 1986 showing difficulty coping with job supervision, tenuous control of anger, multiple manifestations of depression including suicidal and homicidal thoughts and images, disturbing flashbacks and nightmares, and unrealistic expectations for self and others.  In addition, testing showed tenuous reality contact due to severe depression, preoccupation with unusual and disturbing thoughts and ideas, high levels of anxiety and stress, emotional insolation, distrust, and social withdrawal.  It is also noted that the high levels of stress and anxiety make decision making difficult and lead to obsessions.

(vi)  A month long psychiatric hospitalization in April 1986 after feeling depressed and anxious due to stress.  The report shows suicidal and homicidal ideation.

(vii)  The fact that the Veteran committed murder in 1992 and was sentenced for life with possibility of parole.  

(viii)  Treatment notes dated January 2003, indicating the Veteran's reported PTSD symptoms included exaggerated startle response, disturbing dreams, sleep impairment, agitation, restlessness, hypervigilance, anger, history of hallucinations, and severe depression.  

(ix)  The January 2003 psychiatrist reports that the Veteran murdered his girlfriend, because she and her brother "had incest" and "there were many other things" that he refused to elaborate on.  

(x)  Additional treatment notes from April 2003 to July 2003 showing severe functional impairment due to PTSD. 

4.  Thereafter, provide the Veteran a VA examination with an appropriate examination to determine the nature and etiology of his sleep apnea.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Upon review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea had its onset in service or is otherwise etiologically related to his period of service, to include his conceded exposure to Agent Orange. 
(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep apnea is proximately due to, caused by, OR aggravated by the Veteran's service-connected disabilities. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  After completing all of the above, and any additional development deemed warranted, assign the appropriate rating for the Veteran's PTSD for the rating period prior to January 24, 2007; and readjudicate service connection for sleep apnea and claim for TDIU.  If the benefits on appeal remain denied, furnish the Veteran with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


